 Case 20-19758       Doc 37    Filed 01/21/21 Entered 01/21/21 12:19:49     Desc Main
                                 Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE:                                       CASE NO. 20-19758
                                             CHAPTER 13
         NORBERTO RAMOS AND
          ARACELLY RAMOS,                    HON. DEBORAH L. THORNE

               DEBTOR.                       HEARING DATE: 1/27/2021
                                             HEARING TIME: 2:30 P.M.


                        NOTICE OF WITHDRAWAL OF OBJECTION

To:      David H. Cutler           cutlerfilings@gmail.com
         Marilyn O. Marshall       courtdocs@chi13.com
         Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov

         The City of Chicago hereby withdraws its Objection to Plan Confirmation.

Celia Meza                                       Respectfully submitted,
Acting Corporation Counsel
Jaime Dowell (ARDC# 6281312)                     THE CITY OF CHICAGO
Assistant Corporation Counsel
Chicago Department of Law                        Celia Meza
121 N. LaSalle St., Suite 400                    Acting Corporation Counsel
Chicago, IL 60602
Ph. 312-742-0056                                 By:   /s/ Jaime Dowell
jaime.dowell@cityofchicago.org

                                CERTIFICATE OF SERVICE

               I, Jaime Dowell, an attorney, certify that I caused this notice to
         be served on the listed parties through the ECF system on 1/21/2021.

                                                        /s/ Jaime Dowell
